 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5   Attorneys for Creditor
     Professional Bank
 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
12   In Re:                                   )       No. 21-50028 SLJ 7
                                              )
13   Evander Frank Kane,                      )       Chapter 7
                                              )
14                                            )
                                              )
15        Debtor,                             )
                                              )
16                                            )
                                              )
17                                            )
                                              )
18                                            )
                                              )
19                                            )
20
21               OBJECTIONS BY PROFESSIONAL BANK TO DEBTOR'S
22               CLAIMED HOMESTEAD EXEMPTION
23
24        Creditor Professional Bank hereby objects to Debtor Kane's
25   claim for a homestead exemption.
26        Kane's Schedule C asserts a claimed homestead exemption of
27   $600,000.
28        The    house     that   is    the   subject     of   the   claimed    homestead

                                                  1
     Objections by Professional Bank to Debtor's claimed homestead exemption
Case: 21-50028   Doc# 79    Filed: 03/25/21   Entered: 03/25/21 16:27:21   Page 1 of 4
 1   exemption was bought by a corporation called Lions Properties on
 2   8/21/20 by a Grant Deed from DWC Development.                       Lions Properties is
 3   a Florida corporation.             DWC Development is apparently the builder
 4   and/or developer of the house.
 5          On the same date as the purchase of the real property by Lions
 6   Properties, a Deed of Trust was recorded with Lions Properties as
 7   the borrower for a loan of $2,272,500 from a private party lender
 8   called Pacific Private Money.                   Pacific Private Money refers to
 9   itself as "alternative financing solutions" and some might call it
10   a "hard money lender" or other terms.
11          On    1/8/21,       the    corporation         Lions      Properties     signed      a
12   "Quitclaim Deed" to Evander Kane and Deanna Kane.
13          The Quitclaim Deed by Lions Properties to Kane does not
14   indicate what consideration was paid by Kane to Lions Properties
15   for    the    real     property      that      is    supposedly       worth    more      than
16   $3,000,000.
17          The next after that Quitclaim Deed by Lions Properties to
18   Kane, on 1/9/21, Evander Kane filed his bankruptcy case.
19          In Kane's bankruptcy case, he claimed a homestead exemption of
20   $600,000 for the real property that one day earlier was owned by
21   Lions Properties.
22          Before 1/8/21, the real property was owned by Lion Properties,
23   not by Evander Kane.
24          It is unclear where the money came from for Lions Properties
25   to    buy    the   real     property        initially      and   it   is   unclear       what
26   consideration was paid by Kane to receive the Quitclaim Deed from
27   Lions Properties for that $3,000,000+ property.
28          In Kane's       bankruptcy       case,       Kane   signed     under   penalty      of

                                                    2
     Objections by Professional Bank to Debtor's claimed homestead exemption
Case: 21-50028    Doc# 79      Filed: 03/25/21    Entered: 03/25/21 16:27:21    Page 2 of 4
 1   perjury and filed an initial Schedule C, and later an Amended
 2   Schedule C, and both of them stated that he personally had owned
 3   the house for more than 1,215 days.
 4         The statement in Schedule C that Kane had owned the real
 5   property for more than 1,215 days is clearly a false statement.
 6   The   truth   is    that   Kane   owned          it   for   only   1   day     before   his
 7   bankruptcy case was filed.         Even Lions Properties had not owned it
 8   for nearly 1,215 days, and had owned it for less than one year.
 9         The transfer of ownership of the house by Lions Properties to
10   Kane 24 hours before Kane's bankruptcy filing has all of the
11   appearances of being fraudulent regarding creditors and an attempt
12   to create a homestead exemption where none could have existed.                          It
13   appears to be an attempt at the 11th hour before a bankruptcy
14   filing to "manufacture" a homestead exemption of $600,000 that had
15   not existed at any point in the past.
16         With the real property ownership in the corporation Lions
17   Properties, there would be no homestead exemption at all.                                 A
18   corporation does not get a homestead exemption for a house.
19         If    Lions   Properties     is    a       corporation       that   is    owned   and
20   operated by Kane, as he appears to claim now, it appears that the
21   ownership by Lions Properties was done solely for the purpose of
22   hindering, delaying, and defrauding creditors.                      The obvious reason
23   to place one's house in the name of a corporation is to shield it
24   from the individual's creditors.                  That is the obvious reason for
25   an individual to place home ownership in a corporation.                          Kane has
26   not proven any other reason.            The circumstances surrounding all of
27   this strongly indicate that defrauding creditors was the reason for
28   the 11th hour Quitclaim Deed, just as putting title in the name of

                                                  3
     Objections by Professional Bank to Debtor's claimed homestead exemption
Case: 21-50028   Doc# 79   Filed: 03/25/21   Entered: 03/25/21 16:27:21        Page 3 of 4
 1   a corporation had been in 2020.
 2          There should be no homestead exemption, for reasons set forth
 3   herein, including corporation ownership of the real property.
 4          A homestead exemption should be denied, for the reasons set
 5   forth herein, and in other pleadings filed in the bankruptcy case,
 6   which indicate conduct to hinder, delay, and/or defraud creditors.
 7          If there is any homestead exemption, there should be a cap on
 8   the amount that is far less than what is claimed.                         The Debtor is
 9   only Evander Kane, and not his wife.                  The Debtor is 29 years old
10   and healthy, and the maximum homestead should be a fraction of what
11   is claimed.        If Kane contends that the ownership of the real
12   property was actually personal and individual ownership through
13   Lions Properties, that would establish that as of the date in 2020
14   that   Lions   Properties      acquired        it,   which   is    long      before     the
15   $600,000 homestead exemption in California became available and was
16   enacted (which was on 1/1/21).            The homestead exemption in 2020 for
17   Evander     Kane   only    would        have   been     probably      a     maximum      of
18   approximately $75,000.
19
20
21   Dated: March 25, 2021                          LAW OFFICES OF
                                                    STEPHEN G. OPPERWALL
22
23                                                  /s/ Stephen G. Opperwall
                                                    _________________________
24                                                  STEPHEN G. OPPERWALL
                                                    Attorneys for Creditor
25                                                  Professional Bank
26   objections by PB re exemption homestead.doc.wpd
27
28

                                                4
     Objections by Professional Bank to Debtor's claimed homestead exemption
Case: 21-50028   Doc# 79   Filed: 03/25/21    Entered: 03/25/21 16:27:21       Page 4 of 4
